DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 09/09/2021.
Response to Arguments
 Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument, that “there is nothing in Roovers that discloses that any part of the dropouts 200 or 300 are integral with the profiled body – the clearly are not”, the examiner respectfully disagrees. The applicant has not explicitly pointed out how the dropouts 200 or 300 are not integral with the profiled body. The examiner respectfully submits that Roovers teaches that a dropout is a part of the bicycle frame 10. 
In response to the applicant’s argument that “the office action’s reliance on MPEP 2144.04 (V-B)” is misplaced, the examiner respectfully disagrees. The examiner respectfully submits that Roovers does not appear to discuss the benefits of the dropouts being attached separately in a sense that would allow for the device to accurately measure the chain force. Even so, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (see MPEP 2123). Evidently, Roovers does not teach away from forming the reference surfaces integrally with the profiled body because Roovers clearly teaches that the dropout is part of the bicycle frame 10 (see paragraph section [0033]). 
This situation is not more analogous to Schenck v. Norton Corp because the instant disclosure does not describe that having the reference surfaces being integral with the profiled body would solve any stated problem caused by non-integral components. The applicant has not acknowledged any measurement inconsistencies or errors that can be solved by integral reference surfaces.  
Furthermore, the phrase “integral with” is to be understood as— to be incorporated as a part of a component. Accordingly, the reference surfaces of the dropout as taught by Roovers are incorporated as part of the bicycle frame 10. Similarly, Gentner teaches that the reference surfaces of the transformation region 80 are incorporated as part of the crossmember via the fixing regions and the mounting regions and that the reference surfaces of the mounting regions are incorporated a part of the crossmember. On the other hand, if the phrase “integral with” is to be understood as—forming in one piece, applicant has not demonstrated a functional difference between the reference surfaces and the profiled body forming as one piece versus the reference surfaces being rigidly secured to the profiled body. 
In response to the applicant’s argument, that Roovers is not from the same field of endeavor, the examiner respectfully disagrees. The examiner respectfully submits that the claims do not require any special calculations to resolve the towing forces that would be different from the bicycle chain force. So far, both Gentner and Roovers seem to focus on the same problem of measuring forces applied to a structure. Therefore, the examiner respectfully submits that Roovers is considered reasonably pertinent to the particular problem with which the applicant was concerned and can be reasonably relied on as a basis for rejection of the claimed invention (see MPEP 1504.03 (II-A)).
In response to the applicant’s argument, that “measuring loads while towing would not have been motivated to consider Roovers because Roovers deals with measuring forces acting on a bicycle chain”, the examiner respectfully disagrees. The examiner respectfully submits that the claims do not explicitly recite any details particular to only measure loads while towing that cannot be met by any similarly structured sensors that can be implemented to the claimed supporting element. So far, both Gentner and Roovers seem to focus on the same problem of measuring forces applied to a structure. Therefore, the examiner respectfully submits that Roovers is considered reasonably pertinent to the particular problem with which the applicant was concerned and can be reasonably relied on as a basis for rejection of the claimed invention (see MPEP 1504.03 (II-A)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 23, the claim is incomplete for omitting essential structural cooperative relationship of elements, such omission amounting to a gap between the necessary structural connections (see MPEP 2172.01). The omitted structural cooperative relationship are: the working structural feature(s) between “a supporting frame” and “a supporting element”. The claim recites the frame and the element in isolation from each other without a description or explanation as to how the frame and the element are arranged relative to one another. Further clarification is respectfully requested. 
Regarding claim 24, in the scenario of the trailer coupling comprising “a coupling arm and a supporting element forming a component of a cross member”, the claim is considered as incomplete for omitting essential structural cooperative relationship of elements, such omission amounting to a gap between the necessary structural connections (see MPEP 2172.01). The omitted structural cooperative relationship are: the working structural feature(s) between “a coupling arm” and “a supporting element forming a component of a cross member”. The claim recites the arm and the element in isolation from each other without a description or explanation 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gentner et al. (U.S. Pat. No. 8,966,998) (hereafter Gentner) in view of Roovers et al. (Pub. No. US 2009/0120211) (hereafter Roovers).
Regarding claim 1, Gentner teaches a supporting element (i.e., support unit 20) (see Fig. 1) as component of a motor vehicle trailer coupling (i.e., support element 40) (see Fig. 1) or of a trailer intended for coupling to a motor vehicle trailer coupling or of a load carrier (i.e., coupling ball 44 serves for connecting to a vehicle trailer for for receiving a rear load carrier) (see Fig. 1), wherein the supporting element comprises at least one sensor for sensing a deformation of the supporting element caused by a load acting on the supporting element (i.e., 
With regards to the references surface being integral with the profiled body, Roovers  teaches that at least one of the reference surface being integral with the profiled body (i.e., dropout 200 comprises a bending sensor 242 arranged on the surface of the material bridge. Dropout 300 comprises third groove-shaped cut 353 extending substantially parallel to the first and the second cuts 351, 352, bridging the measuring part 323. A carrier 374 carries a Hall sensor 370 at its end. The Hall sensor 370 has a measuring surface 371 directed towards the lip 324, wherein a dropout is a part of a bicycle frame 10) (see Paragraph sections [0033], [0066]-[0074]). In view of the teaching of Roovers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the structure to integrate the references surfaces of the sensor with the profiled body in order to reduce costs and to secure the sensing elements to the profiled body. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed for the reference surfaces to be integral with the profiled body. It has been held that forming in one piece an article which as formerly been formed in two pieces and put together involves only routine skill in the art (see MPEP 2144.04 (V-B)). Whether the references surfaces are actually integral with the profiled body or otherwise being part of the profiled body would be considered as obvious and dependent on the design parameters as a whole. Furthermore, the device would perform its intended function as long as the displacement 
Regarding claim 2, Gentner teaches that the reference surfaces (i.e., edge regions 92, 96 and 94, 98 are formed in generally omega-shaped recess 100) (see Fig. 5) are arranged in particular in a spacing next to the supporting section of the supporting element (i.e., the edge regions of the sensor unit S1 are positioned next to the support unit 20) (see Fig. 1 and 2). 
Regarding claim 3, Gentner teaches that the reference surfaces are free from a force flow through the supporting section of the supporting element, which force flow is transmitted from the supporting section when stressed by the load acting on the supporting element (i.e., the sensor unit S1 is disposed on the crossmember 22 and detects, in a plane E1 running parallel to the Z/Y-directions an elastic deformation of the crossmember portion 62 forming the supporting structure portion T of the cross member) (see Column 8, line 17, to Column 10, line 40; and Fig. 5). 
Regarding claim 4, Gentner teaches that at least one of the reference surfaces extends transversely to a supporting section, which deforms when stressed by the load, of the supporting element (i.e., the second measuring elements 114 and 116 serve for detecting the varying distances AR1 and AR2) (see Column 8, line 17, to Column 10, line 40; and Fig. 5). 
Regarding claim 5, Gentner teaches that the reference surfaces extend lengthwise or transversely to a direction of a force flow through the supporting section (i.e., edge regions 92 and 96 as well as 94 and 98 opposing one another in the initial state of the sensor base 70 at running at approximately equal distances AR1 and AR2 from one another respectively) (see Column 8, line 17, to Column 10, line 40; and Fig. 5), and/or in that the recess forms or comprises an expansion joint and/or in that at least one of the reference surfaces is provided on a tongue-like or arm-like indicator element or projection. 
Regarding claim 7, Gentner teaches that at least one recess is slot-shaped (i.e., receptacle 30’’’’ of the crossmember 22’’’’ is formed as a receptacle sleeve having a square 
Regarding claim 10, Gentner teaches that at least one recess communicates with a sensor mount in which a component of the at least one sensor, is arranged (i.e., sensor base 70) (see Fig. 5). 
Regarding claim 11, Gentner teaches a sensor mount is formed by an expansion cavity, or it forms the expansion cavity, and/or in that the sensor mount communicates with at least one passage opening, through which a fastening element is insertable for connection to the component, arranged in the sensor mount, of the at least one sensor (i.e., receptacle 30’’’’ of the crossmember 22’’’’ is formed as a receptacle sleeve having a square receptacle in which a holding element 32’’’’ can be inserted and fixed, wherein sensor unit S1 is provided on the holding element 32’’’’) (see Column 23, lines 21-40; and Fig. 10-11). 
Regarding claim 12, Gentner teaches at least two recesses, arranged in tandem with respect to a direction of a force flow through the supporting section are provided in the supporting element (i.e., recesses 102 and 104) (see Fig. 5), and/or at least one recess is arranged on a curved portion or on a portion, running in a substantially straight line, of the supporting element. 
Regarding claim 13, Gentner teaches supporting element, in particular the coupling arm has at least one assembly opening which is provided in a transverse side, at an angle to the reference surfaces, of the supporting element (i.e., receptacle 30’’’’ of the crossmember 22’’’’ is formed as a receptacle sleeve having a square receptacle in which a holding element 32’’’’ can be inserted and fixed, wherein sensor unit S1 is provided on the holding element 32’’’’) (see Column 23, lines 21-40; and Fig. 10-11). 
Regarding claim 14, Gentner teaches a capacitive or inductive (i.e., second measuring elements 114 and 116 which are formed as magnetic field sensors, in particular Hall detectors, 
Regarding claim 15, Gentner teaches that at least one sensor element of the at least one sensor is arranged on a holding portion of a support part (43) which has a fastening portion which extends next to the holding portion and is connected to a fastening region of the supporting element next to the reference surface (i.e., receptacle 30’’’’ of the crossmember 22’’’’ is formed as a receptacle sleeve having a square receptacle in which a holding element 32’’’’ can be inserted and fixed, wherein sensor unit S1 is provided on the holding element 32’’’’) (see Column 23, lines 21-40; and Fig. 10-11).  
Regarding claim 16, Gentner teaches that the support part has an L-shaped form (i.e., holding element 32’’’’) (see Fig. 11) and/or the holding portion and the fastening portion are formed by sides of the support part which are at an angle to one another. 
Regarding claim 17, Gentner teaches that at least two sensor elements or sensors are arranged next to one another (i.e., sensing elements 112, 114, and 116) (see Fig. 5), on at least one reference surface of the at least one recess. 
Regarding claim 18, Gentner teaches at least one sensor has a capacitive sensor element and/or an inductive sensor element (i.e., second measuring elements 114 and 116 which are formed as magnetic field sensors, in particular Hall detectors, and detect the magnetic file of the magnetic field generating first measuring element 112) (see Column 8, line 17, to Column 10, line 40; and Fig. 5) and/or a strain gauge and/or a distance sensor and/or an optical sensor element and/or a piezo element and/or a sensor housing in which at least one sensor element, being protected against environmental influences, and/or in that it has at least one evaluation means for evaluating at least one sensor signal from the at least one sensor.
Regarding claim 19, Gentner teaches that the support element exclusively forms a component of a trailer or of a load carrier (i.e., crossmember 22) (see Fig. 1), or in that the supporting element does not form a component of the motor vehicle trailer coupling. 
Regarding claim 20, Gentner teaches that the supporting walls are at right angles to one another (i.e., receptacle 30’’’’ of the crossmember 22’’’’ is formed as a receptacle sleeve having a square receptacle) (see Column 23, lines 21-40; and Fig. 10-11), and/or the profiled body has an L-shaped, T-shaped, U-shaped or square or rectangular cross section, and/or it has curves in cross section at least in portions or is configured as a round profile and/or as a profile which is closed in cross section. 
Regarding claim 21, Gentner teaches that the indicator element is integral with at least one supporting wall of the profiled body, and/or is produced as a stamped part or stamped bent part from a wall body of the supporting wall, and/or protrudes in front of the supporting wall in the manner of a tongue (i.e., support element 40) (see Fig. 7). 
Regarding claim 22, Gentner teaches that provided on at least one of the supporting walls are two indictor elements, on which the reference surfaces are provided, the reference surfaces being opposite one another (i.e., edge regions 92, 96 and 94, 98 are formed in generally omega-shaped recess 100) (see Fig. 5). 
Regarding claim 23, Gentner teaches a load carrier comprising: a supporting frame (i.e., support unit 20) (see Fig. 1); a supporting element (i.e., crossmember 22) (see Fig. 2) that comprises at least one sensor for sensing a deformation of the supporting element caused by a load acting on the supporting element (i.e., sensor unit S1) (see Fig. 5), wherein at least one recess is provided in the supporting element for the at least one sensor in the region of a supporting section (i.e., receptacle 30’’’’ of the crossmember 22’’’’ is formed as a receptacle sleeve having a square receptacle in which a holding element 32’’’’ can be inserted and fixed, wherein sensor unit S1 is provided on the holding element 32’’’’) (see Column 23, lines 21-40; and Fig. 10-11), which deforms when stressed by the load, of the supporting element (i.e., 
With regards to the references surface being integral with the profiled body, Roovers  teaches that at least one of the reference surface being integral with the profiled body (i.e., dropout 200 comprises a bending sensor 242 arranged on the surface of the material bridge. Dropout 300 comprises third groove-shaped cut 353 extending substantially parallel to the first and the second cuts 351, 352, bridging the measuring part 323. A carrier 374 carries a Hall sensor 370 at its end. The Hall sensor 370 has a measuring surface 371 directed towards the lip 324, wherein a dropout is a part of a bicycle frame 10) (see Paragraph sections [0033], [0066]-[0074]). In view of the teaching of Roovers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the structure to integrate the references surfaces of the sensor with the profiled body in order to reduce costs and to secure the sensing elements to the profiled body. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed for the reference surfaces to be integral with the profiled body. It has been held that forming in one piece an article which as formerly been formed in two pieces and put together involves only routine skill in the art (see MPEP 2144.04 (V-B)). Whether the references surfaces are actually integral with the profiled body or otherwise being part of the profiled body would be considered as obvious and dependent on the design parameters as a whole. Furthermore, the device would perform its intended function as long as the displacement of the reference surfaces are properly recorded or calibrated according to the strain imparted on the profiled body. 
Regarding claim 24, Gentner teaches a trailer coupling for a motor vehicle for coupling a trailer or attaching a load carrier, comprising a coupling arm (i.e., side members 24) (see Fig. 6) and a supporting element forming a component of a cross member (i.e., bumper unit 16) (see Fig. 1) or of the coupling arm, wherein the supporting element comprises at least one sensor for 
With regards to the references surface being integral with the profiled body, Roovers  teaches that at least one of the reference surface being integral with the profiled body (i.e., dropout 200 comprises a bending sensor 242 arranged on the surface of the material bridge. Dropout 300 comprises third groove-shaped cut 353 extending substantially parallel to the first and the second cuts 351, 352, bridging the measuring part 323. A carrier 374 carries a Hall sensor 370 at its end. The Hall sensor 370 has a measuring surface 371 directed towards the lip 324, wherein a dropout is a part of a bicycle frame 10) (see Paragraph sections [0033], [0066]-[0074]). In view of the teaching of Roovers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the structure to integrate the references surfaces of the sensor with the profiled body in order to reduce costs and to secure the sensing elements to the profiled body. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed for the reference surfaces to be integral with the profiled body. It has been held that forming in one piece an article which as formerly been formed in two pieces and put together involves only routine skill in the art (see MPEP 2144.04 (V-B)). Whether the references surfaces are actually integral with the profiled body or otherwise being part of the profiled body would be considered as obvious and dependent on the design parameters as a whole. Furthermore, the device would perform its intended function as long as the displacement 
Regarding claim 25, Gentner teaches a trailer for coupling to a motor vehicle, the trailer comprising a trailer coupling comprising a supporting element which is arranged on a chassis of the trailer, wherein the supporting element comprises at least one sensor for sensing a deformation of the supporting element caused by a load acting on the supporting element(i.e., sensor unit S1) (see Fig. 5),wherein at least one recess is provided in the supporting element for the at least one sensor in the region of a supporting section (i.e., receptacle 30’’’’ of the crossmember 22’’’’ is formed as a receptacle sleeve having a square receptacle in which a holding element 32’’’’ can be inserted and fixed, wherein sensor unit S1 is provided on the holding element 32’’’’) (see Column 23, lines 21-40; and Fig. 10-11), which deforms when stressed by the load, of the supporting element (i.e., sensor unit S1 is disposed on a elastically deformable supporting structure portion T and is able to detect a deformation that is, for example, a bending, of the supporting structure portion T) (see Fig. 6), wherein the at least one sensor is provided for measuring a spacing of reference surfaces of the at least one recess (i.e., second measuring elements 114 and 116 are formed as magnetic field sensors and detect the magnetic field of the magnetic-field-generating first measuring element 112 and are located close to the edge regions 96 and 98 at the second measuring points M2a and M2b of the finger-like projections 84 and 86) (see Column 9, lines 21-27; and Fig. 5), wherein the supporting element is configured as a profiled body (see Fig. 2) having at least two supporting walls which are at an angle to one another (i.e., crossmember 22 covered by a bumper unit as well as side members 24 which extend in the longitudinal direction of the body along body wall portions and are fixable thereto) (see Column 7, lines 3-19; and Fig. 2) or are interconnected by an arcuate section and include an intermediate space or cavity (i.e., receptacle 30’’’’) (see Fig. 10), at least one of the reference surfaces being provided on a passage opening of and being integral with the profiled body (i.e., edge regions 92, 96 and 94, 98 are formed in generally omega-shaped 
With regards to the references surface being integral with the profiled body, Roovers  teaches that at least one of the reference surface being integral with the profiled body (i.e., dropout 200 comprises a bending sensor 242 arranged on the surface of the material bridge. Dropout 300 comprises third groove-shaped cut 353 extending substantially parallel to the first and the second cuts 351, 352, bridging the measuring part 323. A carrier 374 carries a Hall sensor 370 at its end. The Hall sensor 370 has a measuring surface 371 directed towards the lip 324, wherein a dropout is a part of a bicycle frame 10) (see Paragraph sections [0033], [0066]-[0074]). In view of the teaching of Roovers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the structure to integrate the references surfaces of the sensor with the profiled body in order to reduce costs and to secure the sensing elements to the profiled body. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed for the reference surfaces to be integral with the profiled . 
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gentner et al. (U.S. Pat. No. 8,966,998) (hereafter Gentner) in view of Roovers et al. (Pub. No. US 2009/0120211) (hereafter Roovers) and in further view of Schertler (U.S. Pat. No. 6,053,521) (hereafter Schertler).
Regarding claim 6, Gentner as disclosed above does not directly or explicitly teach that at least one recess is provided in at least one projection or indicator element which protrudes in front of a basic body of the supporting element and/or the at least one recess comprises a depression which extends away from an opening in an outer surface of the supporting element, the reference surfaces expediently being at an angle to the opening. 
Regarding the at least one projection, Schertler teaches the at least one recess (i.e., complementary recess channels 42 and 46 in solid drawbar notched passageway 44) (see Fig. 5) comprises a depression which extends away from an opening (i.e., passage way 44) (see Fig. 5) in an outer surface of the supporting element (i.e., solid draw bar 30) (see Fig. 5), the reference surfaces expediently being at an angle to the opening (i.e., forces of acceleration and deceleration are detected by the actions and reactions of the precision machined force sensing springs 14 located in recessed channel 42 and 46 in contact with the rectangular retaining pin 48) (see Fig. 5). In view of the teaching of Schertler, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gentner et al. (U.S. Pat. No. 8,966,998) (hereafter Gentner) in view of Roovers et al. (Pub. No. US 2009/0120211) (hereafter Roovers) and in further view of Gentner (U.S. Pat. No. 9,981,512) (hereafter Gentner 2)
Regarding claims 8 and 9, Gentner as disclosed above does not directly or explicitly teach that  arranged between the supporting section and the reference surfaces is an expansion cavity, the cross width of which in a direction parallel to the distance between the reference surfaces is greater than the distance between the reference surfaces, and/or in that a respective recess is arranged in opposite sides of the supporting section, and/or in that the recess has a widened zone arranged next to the reference surfaces. 
Regarding the expansion cavity, Gentner 2 teaches that arranged between the supporting section and the reference surfaces is an expansion cavity (i.e., slot 172) (see Fig. 7), the cross width of which in a direction parallel to the distance between the reference surfaces is greater than the distance between the reference surfaces (i.e., width of slot 172 along line 146 is greater than the distance between sensor unit 82’’’ and the angle of rotation sensor 142) (see Fig. 7) (claim 8); wherein the at least one recess and the expansion cavity have overall a T-shaped (i.e., slot 172 and channel 42’’’ have overall a T-shaped form) (see Fig. 7) or oval or egg-shaped or keyhole-shaped form (claim 9). In view of the teaching of Gentner 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an expansion cavity in order to protect the sensor unit from unintentional collisions with objects during loading and unloading.





Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/Tran M. Tran/Examiner, Art Unit 2855